Citation Nr: 0806833	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1968 to October 
1970.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2006, the appellant submitted additional evidence in 
support of her claim.  She has waived RO review of this 
material. 



FINDINGS OF FACT

1.  The Certificate of Death shows that the veteran died on 
May [redacted], 2005.  The cause of death was metastatic non-small 
cell lung carcinoma, with cirrhosis listed as a condition 
that contributed to death but did not result in the 
underlying cause.  

2.  The veteran was not service connected for any disability 
at the time of his death.  

3.  The veteran's exposure to Agent Orange during service has 
not been demonstrated.  

4.  There is no evidence of metastatic non-small cell lung 
carcinoma during service or until many years after service, 
and no medical evidence of a relationship between non-small 
cell lung carcinoma and active service.  



CONCLUSION OF LAW

The cause of the veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant was provided with VCAA notice by letter dated 
September 2005.  This letter told the appellant what evidence 
was needed to substantiate the claim for service connection 
for the cause of the veteran's death.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  The letter also 
contained detailed information pertaining to Agent Orange 
exposure in Korea.  Finally, she was notified to send any 
relevant evidence in her possession.  

Service connection was not in effect for any disease or 
disability at the time of the veteran's death.  The letter 
did tell the appellant about the evidence needed to 
substantiate entitlement to service connection for the cause 
of death on the basis of a condition not yet service 
connected, and was tailored to her claim inasmuch as it 
addressed the claim that the veteran's fatal lung cancer 
resulted from herbicide exposure in service.

Information pertaining to disability ratings and effective 
dates was not provided to the appellant until July 2006, and 
the RO has not readjudicated her claim since this 
notification.  However, disability ratings are not assigned 
in cause of death claims.  Moreover, as the appellant's claim 
is being denied, she is not harmed by the delay in 
notification regarding effective dates.  She did have an 
opportunity to provide additional argument and evidence after 
the notice was provided, and to have the claim readjudicated 
if she did provide additional evidence.  See 38 C.F.R. 
§ 19.37.  Her representative did present additional argument.  
Hence, they had a meaningful opportunity to participate in 
the adjudication of the claim.  As no possible harm may 
result from the delay in notification, the duty to notify has 
been met.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that the duty to assist has also 
been met.  The veteran's service medical records have been 
obtained, as have the medical records pertaining to his final 
illness and death.  His relevant personnel records have been 
obtained.  As there is no evidence or contention that the 
veteran served in the demilitarized zone (DMZ) in Korea 
during or prior to July 1969, referral to the U.S. Army Joint 
Services Records Research Center (JSRRC) is not required.  
Therefore, the duty to assist has been completed, and the 
Board may proceed with consideration of the appellant's 
claim.  

Cause of Death

The appellant contends that the lung cancer that caused the 
veteran's death is the result of exposure to Agent Orange in 
Korea.  She has submitted evidence that the veterans duties 
sent him to the DMZ on one occasion. 

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)". Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

As for the appellant's contention that the lung cancer which 
resulted in the death of the veteran was the result of 
exposure to Agent Orange during service, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted.  The 
evidence does not establish that it is as likely as not that 
the veteran was exposed to Agent Orange during active 
service.  There is also no evidence of lung cancer during 
service or until many years after service that would 
establish a basis for direct incurrence of the cause of the 
veteran's death.  

The evidence includes the veteran's Certificate of Death.  
This indicates that the veteran died at his residence on May 
[redacted], 2005.  The cause of death was metastatic non-small cell 
lung carcinoma.  Cirrhosis was also listed as a condition 
that contributed to death but did not result in the 
underlying cause.  An autopsy was not performed.  

A review of the claims folder indicates that the veteran was 
not service connected for any disability at the time of his 
death.  However, respiratory cancers such as lung cancer are 
among the disabilities which have been associated with 
exposure to herbicides such as Agent Orange.  38 C.F.R. 
§ 3.309(e).  

The veteran's service personnel records indicate that he 
served in Korea from May 1969 to October 1970.  The remainder 
of his active service was spent in the United States.  The 
veteran was assigned to the Unites States Army Strategic 
Communications Command (USASTRATCOM), the Long Line 
Battalion, North for his entire service in Korea.  However, 
the appellant has submitted several letters from the veteran 
to herself.  These letters show a return address of 
Headquarters Battery, 2nd Battalion, 71st Artillery.  The 
postmarks on the envelopes are dated from May 1969 to October 
1969.  

As the veteran did not have service in Vietnam, exposure to 
Agent Orange may not be presumed.  However, the Department of 
Defense (DOD) has confirmed that Agent Orange was used along 
the Korean DMZ from April 1968 through July 1969.  Exposure 
to Agent Orange can be conceded for veteran's who were 
assigned to certain units during this period.  These units 
include elements of the 2nd, 7th, 9th, 17th, 23rd, 31st, 32nd, and 
38th Infantry; the 7th and 10th Cavalry; the 72nd Armor; the 
12th, 15th, 17th, 38th, and 31st Artillery; and the United 
Nations Command Security Battalion, Joint Security Area.  
M21-MR, Part IV.ii.2.C.10.l. 

A comparison of the units found to have been exposed to Agent 
Orange and the veteran's personnel records show that he was 
assigned to USASTRATCOM, which is not one of the exposed 
units.  The Board concedes that the veteran's assignment to a 
communications unit and military occupational specialty of 
field radio repairman makes it likely that he was attached to 
other units, and the evidence strongly suggests that he was 
attached to the 71st Artillery at least from May 1969 to 
October 1969.  However, the 71st Artillery is also not one of 
the units that were exposed to Agent Orange.  Even if the 
veteran was later attached to one of the exposed units 
subsequent to October 1969, this would have been after the 
use of Agent Orange was ended in July 1969.  

The letter postmarked September 1969 shows that the veteran 
was sent to the DMZ for a one day assignment.  The appellant 
and her representative have argued that this is proof that 
the veteran was exposed to Agent Orange, and have further 
suggested that the VA doubts the veracity of this letter.  
The Board fully accepts that the letter is genuine and gives 
it full credence.  However, this letter was written by the 
veteran on August 22, 1969, which calendars show was a 
Friday.  The letter states that he entered the DMZ on 
Thursday, for one day.  This would have also been in August 
1969.  

The DOD has confirmed that use of Agent Orange ended in July 
1969.  Therefore, this letter does not demonstrate that it is 
as likely as not the veteran was exposed to Agent Orange.  
The other letters submitted by the appellant have been 
carefully reviewed, but they do not contain any further 
reference to the DMZ.  There are no other specific 
contentions that would place the veteran at the DMZ during or 
prior to July 1969, and exposure has not been conceded by DOD 
for the unit to which he was attached during this period.  
There is no other competent and credible evidence of such 
exposure.  The Board must conclude that the evidence is 
against a finding that the veteran was exposed to Agent 
Orange or other herbicides during service.  

The Board has also considered entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  However, the service medical records are completely 
negative for any evidence of lung cancer during service.  The 
September 1970 discharge examination found that the lungs 
were normal, and a chest X-ray study conducted at this time 
was negative.  The post service medical records are also 
negative for lung cancer during the first year after 
discharge.  Lung cancer was first discovered in April 2005, 
and there is no medical opinion that relates this disability 
to active service.  The Board must conclude that there is no 
basis for service connection for the cause of the veteran's 
death on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.312.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
exposure, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


